MEMORANDUM **
John R. Toney appeals pro se from the order of the United States Tax Court denying reconsideration of its order dismissing his petition for redetermination of federal income taxes owed for tax year 1986. We have jurisdiction under 26 U.S.C. § 7482(a), and we affirm.
*852Toney contends that the evidence before the Tax Court was insufficient to support its findings of a $14,611 deficiency for taxes owed in 1986, additions to tax for fraud, and substantial understatement. We disagree. The record amply supports the Tax Court’s findings. Toney’s additional contentions of judicial bias and legal error by the government lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.